Citation Nr: 1045736	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  09-22 889	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant's period of service from January 13, 1969, 
to November 3, 1972, can be considered honorable for Department 
of Veterans Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The appellant had active military service from January 1969 to 
November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma, that found that 
the appellant's character of discharge was dishonorable for VA 
purposes.

The appellant appeared and testified at a hearing held at the RO 
before a Decision Review Officer in July 2009.  A copy of the 
transcript of this hearing has been associated with the claims 
file.


FINDING OF FACT

On October 20, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the appellant, 
through his authorized representative, that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his 
or her authorized representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, through his/her authorized 
representative, submitted a Motion to Dismiss, which was received 
by the Board on October 20, 2010.  Therein, the appellant 
requested that his claim for service connected compensation be 
dismissed.  The Board construes this Motion to Dismiss as a 
written request for withdrawal of this appeal.  Hence, there 
remain no allegations  of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




		
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


